Citation Nr: 0922533	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-38 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a colon disability, 
to include as secondary to service-connected hemorrhoids with 
fistula.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a tongue 
disability.

4.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
September 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, in August 
2004, which denied service connection for a colon condition 
and May 2008, which denied service connection for cervical 
spine and tongue disabilities.  In February 2009, the Veteran 
testified before the Board at a hearing held at the RO.

The Veteran claimed service connection for skin tags and skin 
cancer in October 2004; a heart condition in January 2005; a 
low back disability in June 2005; Type II diabetes mellitus, 
cancer, bilateral neuropathy, breathing problems, and sleep 
apnea, also claimed as due to herbicide exposure, in June 
2006; trachea and respiratory cancers, and skin lesions in 
August 2008; and a reopening of a previously denied claim for 
service connection for laryngeal cancer in August 2008.  As 
those claims have not been developed for appellate review, 
the Board refers them to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

As an initial matter, a review of the VA medical records 
reflects a gap of time in records dated from June 2005 to 
November 2006, without additional records since November 
2006.  To aid in adjudication, VA medical records dated since 
June 2005 should be obtained.

In addition, at the February 2009 hearing the Veteran 
testified that he had future appointments with his primary 
care physician for treatment of his cervical spine condition.  
The Veteran also indicated that his primary care physician 
was treating his cervical spine disability.  On remand, the 
Veteran should be asked to identify that physician in order 
that any treatment records may be obtained.  In a statement 
in support of claim, the Veteran stated that he underwent a 
VA examination in 1993 with respect to his claims.  As that 
examination report is not of record, it should be obtained.  
Finally, in a July 2008 opinion Dr. J. A. M. indicated that 
he has treated the Veteran's neck disability.  Accordingly, 
the physician's private treatment records should be obtained.

The Veteran contends that he currently has a colon disability 
that is related to his service.  In addition, he suggests 
that his colon disability is related to his service-connected 
hemorrhoids with fistula.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, a 
remand is needed to determine whether any current colon 
disability is related to the Veteran's service or his 
service-connected hemorrhoids with fistula.

In addition, the Veteran claims that he currently has 
cervical spine and tongue disabilities that are related to 
his service.  Specifically, he contends that in September 
1976 he was hit in the chin by a hand crank which caused a 
laceration to his tongue and a broken tooth.  He further 
contends that he sustained severe whiplash which pinched his 
nerves and caused deterioration of his cervical spine.

A September 1976 service medical record reflects that the 
Veteran received emergency room care after being hit in the 
chin by a "dog latch," biting the left side of his tongue.  
He was semi-conscious at that time.  On examination, he was 
fully conscious five minutes after the incident with a full 
range of motion of the head.  There was painful tender 
movement of the mandible with blood noted on the chin.  The 
assessment was rule out mandibular fracture.  An x-ray 
examination was negative for any fracture.  On separation 
examination in August 1977, he had normal clinical 
evaluations of the spine and mouth, but had a scar on his 
chin.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995), Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, a remand is needed to determine whether 
any current tongue disability is related to the Veteran's 
service.

Private treatment records regarding the Veteran's cervical 
spine disability include a normal x-ray examination of the 
cervical spine in January 1995, but an MRI reflects 
degeneration of the C6-7 disc with broad based posterior disc 
protrusion.  In a June 2005 opinion, Dr. T. G. A. opined that 
after reviewing the Veteran's military records, the injury he 
sustained from being hit in the chin with a dog latch caused 
his neck to hyperextend.  The physician opined that the 
Veteran's neck problems were due to the injury he sustained 
during service.

In December 2007, the Veteran underwent a VA spine 
examination at which time he was diagnosed with cervical 
degenerative disc disease with some mild degenerative joint 
disease at the C6-7 level.  The examiner opined that since 
the Veteran had no injury to his neck after the incident 
during service, it was less likely that his current cervical 
spine disability is related to his service.

However, in a July 2008 opinion, Dr. J. A. M. indicated that 
he treated the Veteran and that he was injured during service 
when a hatch struck him in the face causing significant 
injuries.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995), Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, as the etiology of the 
Veteran's cervical spine disability remains unclear, a remand 
for an etiological opinion, rationale, and an examination, is 
necessary.  In this regard, the examiner on remand should 
specifically reconcile the opinion with June 2005 and July 
2008 private opinions, the July 2008 VA opinion, and any 
other opinions of record.

Finally, in October 2004, the Veteran filed a notice of 
disagreement to a June 2004 rating decision that denied 
service connection for left ear hearing loss.  Where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).
	
Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which 
addresses the issue of entitlement to 
service connection for left ear hearing 
loss.

2.  Obtain the Veteran's VA treatment 
records since June 2005, and any 1993 VA 
examination report.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Dr. J. A. 
M., and any other providers identified, 
including the private physician identified 
during February 2009 testimony before the 
Board.  All attempts to secure the records 
must be documented in the claims folder.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current colon disability.  
The claims folder should be reviewed and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following:
	(a)  Diagnose any current colon 
disability.

(b)  Is it as likely as not (50 percent 
probability or more) that any colon 
disability was incurred in or 
aggravated by the Veteran's service?

(c)  Is it as likely as not (50 percent 
probability or more) that any colon 
disability is proximately due to or the 
result of any service-connected 
hemorrhoids with fistula?

(d)  It is as likely as not (50 percent 
probability or more) that any colon 
disability is aggravated by the 
Veteran's service-connected hemorrhoids 
with fistula?

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current cervical spine 
disability.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the June 
2005 and July 2008 private, and December 
2007 VA opinions and reports.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:
	
    (a)  Diagnose any current cervical 
spine disability.

(b)  Is it as likely as not (50 percent 
probability or more) that any cervical 
spine disability was incurred in or 
aggravated by the Veteran's service, 
including a hit to the chin from a hand 
crank in September 1976?

6.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current tongue disability.  
The claims folder should be reviewed and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following:
	
    (a)  Diagnose any current tongue 
disability.

(b)  Is it as likely as not (50 percent 
probability or more) that any tongue 
disability was incurred in or 
aggravated by the Veteran's service, 
including a hit to the chin from a hand 
crank in September 1976?

7.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

